Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claims 1 and 15, the grooved surface being sloped (i.e. oblique, or not orthogonal) relative to the mounting surface and including a groove edge having an edge length that is rounded such that the radius of curvature of the rounding varies along the edge length; and
regarding claim 8, the grooved surface configured substantially as a surface of a truncated cone having a base coplanar with the mounting surface, and at least one groove of the plurality of grooves has at least one groove edge that is rounded such that the radius of curvature of the rounding varies along the length of said groove edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Blackaby (US 5,419,362) discloses in Figs. 1-2 a holder for a hose comprising a plurality of grooves, wherein the edges of the radius of curvature of the grooves varies along their lengths by expanding at their ends.  Blackaby lacks teaching that the grooves surface is sloped (i.e. oblique, or not orthogonal) relative to the mounting surface.  
[AltContent: textbox (expansion of the radius of curvature on one edge of a groove)][AltContent: arrow]
    PNG
    media_image1.png
    219
    395
    media_image1.png
    Greyscale

 Blanchette et al. (US D870,538) discloses in Figs. 1-3 a holder for a hose comprising at least one groove, wherein the edges of the radius of curvature of the groove varies along its lengths by expanding from its curved center till it straightens into two straight sides.  Blanchette lacks teaching that the grooved surface is sloped (i.e. oblique, or not orthogonal) relative to the mounting surface.
[AltContent: textbox (curvature of edge of groove becoming linear)][AltContent: textbox (maximum curvature of edge of groove)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    321
    226
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753